Third District Court of Appeal
                               State of Florida

                       Opinion filed February 9, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-616
                      Lower Tribunal No. 18-6389-CC
                           ________________


           Restoration Genie, Inc. a/a/o Rosa Trujillo,
                                  Appellant,

                                     vs.

                 People’s Trust Insurance Company,
                                  Appellee.


      An Appeal from the County Court for Miami-Dade County, Lawrence
D. King, Judge.

      Giasi Law, P.A., Erin M. Berger, and Melissa A. Giasi (Tampa), for
appellant.

     Brett Frankel and Jonathan Sabghir (Deerfield Beach); Cole, Scott &
Kissane, P.A. and Mark D. Tinker (Tampa), for appellee.


Before FERNANDEZ, C.J., and SCALES, and GORDO, JJ.

     PER CURIAM.

     Affirmed.